Electronically Filed
                                                         Supreme Court
                                                         SCPR-13-0005678
                                                         16-DEC-2013
                                                         01:21 PM
                           SCPR-13-0005678


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                IN RE ARLENE S. KISHI, Petitioner.



                         ORIGINAL PROCEEDING


      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE

(By Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of Petitioner Arlene S. Kishi’s
petition to resign and surrender her license to practice law in
the State of Hawai'i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai'i (RSCH), and of the
affidavits and exhibits in support thereof,
          IT IS HEREBY ORDERED that the petition is granted. 

          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g), 

that Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rule 2.16(a), (b), (d), and (g).

          IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Arlene S. Kishi, attorney number 4121, from

the roll of attorneys of the State of Hawai'i, effective with the
filing of this order.

          DATED:   Honolulu, Hawai'i, December 16, 2013.
                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr. 

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack